DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements 

Claims 1-20 are pending.
This is a final office action with respect to Applicant’s amendments filed 3/9/2022. 

Response to Arguments
35 USC 101

Applicant's arguments filed 3/9/2022 with respect to 35 USC 101 have been fully considered but they are not persuasive. The rejection is maintained. 

Applicant argues on page 11 

These limitations cannot reasonably be performed in the human mind and characterized as "organizing human activity" as alleged in the Office Action. Recognized "organizing human activities" include fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people, and so forth… recite additional, technical steps of a particular process that culminates in outputting of a set of negotiable items for negotiation with a supplier.

Examiner respectfully disagrees. 

Calculating values and comparing changes in trends overtime can be performed in the human mind or by a human using a pen and paper. A computer is not needed to perform the claimed limitations, planning store assortments and selecting suppliers was done before the technological age. These limitations clearly fall in the abstract ideal grouping of a mental process. Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (see MPEP § 2106.04(a)(2), subsection III).
In addition, the claims deal with retailers, customers, planning store assortments and determining item substitutes and items to negotiate (See para 0001 of Applicant’s specification). This makes the claims fall under the abstract idea grouping of certain methods of organizing human activity ((business relations) fundamental economic practices, sale activities, managing personal behavior or relationships or interactions between people). In addition, the limitation of outputting a set of negotiable items is not a technical step and can be done on pen and paper. 

Applicant argues on page 12

Accordingly, claim 1 also recites an improvement to the way the computer operates by improving the mechanism of storing items in an index based on grouping the items in a new and novel way, i.e., based on quantity and margin values associated with the items that are determined based on ratio of a change in trend of the AUR value over time with a trend of the AUC value over time.

Examiner respectfully disagrees. 

The Applicant’s specification nor the claims talk about improving storage of items. The Applicant’s specification in para 0077-0079 talk about improving customer traffic and improving profits. This is not the same as improving the way a computer operates. 
In addition, the claims are not solving a technical problem or a business problem. The applicant’s specification in para 0001 talks about the business problem of planning store assortments and selecting suppliers. This is a business problem faced by many retailers today. This has nothing to do with a technical problem. A technical problem and solution are seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes.
Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). 

In addition, the invention in Enfish, unlike the claims here, was not one where general-purpose computer components were added post-hoc to an abstract idea. Rather, the claims in Enfish were directed to a specific implementation of a solution to a problem in the software arts in contrast to the instant claims here that deal with a business problem and not a technical problem. 

Applicant argues on page 13 

Whereas the claims at issue in Trading Tech provided a GUI that improves accuracy of transaction by displaying specific information for particular prices, claim 1 also enables improved negotiation and purchase of specific items from suppliers.

Examiner respectfully disagrees. 

The claims do not state interface of any kind and the specification merely states in para 0047 that the interface device is used with respect to an output of a recommended action. The claims and specification are not clear on how the interface provides an improvement over conventional interfaces/system. The claimed invention and Trading Tech are not analogous. 




Applicant argues on page 14

The combination of limitations in claim 1 are not well understood, routine, conventional activity in the field, as evidenced by the lack of prior art cited in the Office Action. As noted on page 6 of the Final Office Action, the previous § 103 rejections have been withdrawn. See Office Action, p. 6.

Examiner respectfully disagrees. 

Examiner did not use the language well understood, routine, or conventional when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional but rather in the manner of 
In addition, the claim limitations deal with storing item description data and providing an output. Figure 1 of Applicant’s specification shows receiving and transmitting data with respect to a network. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission);
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and computer storage device.
Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 11 and similarly claims 1 and 17 recite the limitations of

storing item description data associated with items in a set of items in an item assortment, the item description data including one or more of a product description, a universal product code (UPC), a category of the item, and a subcategory of the item; a cluster generator… creates an item similarity cluster including the item in the set of items, the cluster indicating a group of items having similar item description data; a comparison component… compares cost trends of  a selected item in the item similarity cluster with retail price trends over time of the selected item within the item similarity cluster; a cost manager component…that: calculates an average unit cost (AUC) value and an average unit retail (AUR) value for the selected item…generates a ratio for the selected item, the generated ratio indicating  a change in trend of the AUR value over time with a trend of the AUC value over; and builds an item index of the items in the item similarity cluster based on the item description data of the items in the 2PATENTitem similarity cluster, wherein the item index is an inverted full text index, and building the item index includes grouping the items in the item index based on quantity and margin values associated with the items, the quantity and the margin values determined based on the generated ratio  and a recommendation component…outputs a set of negotiable items for negotiation with a supplier, the negotiable items identified based on the generated ratio for each item in the set of negotiable items being less than one, or ii) the generated ratio for each item in the set of negotiable items being greater than one in combination with the AUC decreasing and the AUR decreasing.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper. For example but for the language of a processor and memory, the claims language encompasses a user analyzing item descriptions to generate a combined item description, generate item clusters, comparing items in an item cluster, grouping items based on quantity and margin values, and determining/outputting a recommended action based on grouping of the items. These steps can be done without the use of a computer. Planning item assortments and selecting suppliers is not novel and was done before the technological age. In a real world example, this is done by retailer staff who are in charge of ordering of the items. 

The claims also deal with retailers, customers, and determining item substitutes and items to negotiate. This makes the claims fall under the abstract idea grouping of certain methods of organizing human activity ((business relations) fundamental 


Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, data storage device, and system. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.	
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical 
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe the different groupings the item can go under such as low quantity and low margin group. As another example, the dependent claims further describe how negotiable items are identified, such as with a correlation coefficient based metric.   

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
System, memory, processor, output device, data storage device, description component, cluster generator, grouping component, comparison component, and recommendation component. 
Claims 7 recites cost manager component
Claim 11 recites description component, cluster generator, grouping component, comparison component, and output device
Claim 17 recites computer storage devices, cost comparison component
Claim 11 recites method, however method is not considered an additional element. 
Claim 1, 11, and 17 recites cost manager component  
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 00100 and 00103.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 00100 and 00103. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05
In addition, the claim limitations deal with storing item description data and providing an output. Figure 1 of Applicant’s specification shows receiving and transmitting data with respect to a network. The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission);
Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Wu et al. (US8140381B1)
Zhang et al. (US20140100989A1) Discloses a system and method for determining cross-market correlation factors which contribute to a response to a user request for a price.
Agrawal (US20190163805A1) Discloses a first device that may receive, from a second device, an input corresponding to a search for an item, may identify a set of items, and may determine a set of trend scores associated with the set of items.
Klotz (20160179953) Discloses a method that includes receiving a search query containing one or more query terms from a remote device, determining one or more entity types implicated by the search query based on the one or more query terms, and determining an entity score indicating a likelihood that the search query implicates the entity type.
Bhasin (US 20200043027) Discloses transaction data across a plurality of merchants may be analyzed as a data stream in real time to determine an optimal price for a product in real time. Transaction data and product data corresponding to a plurality of purchase transactions for a product of the product data may be stored as the transactions are completed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MUSTAFA IQBAL/Examiner, Art Unit 3683